Order filed July 28, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00281-CV
                                  ___________
   EMMA E. DU BOIS, INDIVIDUALLY AND IN HER CAPACITY AS
  REPRESENTATIVE OF THE ESTATE OF DORA MILLER DU BOIS,
                     DECEASED, Appellant
                                         V.
   BRENDA DUBOIS BRADLEY, INDIVIDUALLY AND AS AGENT IN
    SUCCESSION OF DORA MILLER DU BOIS, DECEASED, ET AL,
                         Appellee


                    On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010129


                                     ORDER
      No reporter’s record has been filed in this case. The official court reporter for
the 129th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On June 14, 2016, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                               PER CURIAM